Title: To Thomas Jefferson from Benjamin Rush, 29 August 1804
From: Rush, Benjamin
To: Jefferson, Thomas


               
                  Dear Sir/
                  Philadelphia August 29. 1804
               
               Your letter from Monticello of the 8th of August, was perfectly satisfactory to me. I applied for the private Secretaryship to a supposed English Embassy for my Son, only to gratify his repeated Solicitations to me for that purpose. He is daily acquiring business, and his prospects in his profession (which a Voyage to Europe would have interrupted) are very flattering. He possesses talents and a wish for public life. To the latter, I am constantly opposing my experience and advice. The time I fear is past in our country in which happiness, or even usefulness is to be expected from public Stations. How different were our feelings in the years 1774, 1775 & 1776, and how much did the Words country and liberty import in those memorable years!—
               I shall receive with pleasure the publication you have promised me upon the Character of the Messiah, but unless it advances it to divinity, and renders his death as well as his life, necessary for the restoration of mankind, I shall not accord with its Author. There is writer of the name of Abbadie whose opinions are mine upon this subject. He is learned, ingenious, and logical, and perfectly free from enthusiasm. You will probably find it in the library of your Parish minister, or of some of the Clergy in your Neighbourhood.—
               I am now devoting all my leisure hours to preparing a new edition of my medical Works for the press. They will contain some corrections, particularly a retraction of my former belief in the contagion of the yellow fever; and many Additions, suggested by the experience and observations of the last years of my life. They will be comprized in four large octavo Volumes.
               Our city is more healthy than usual, at this season of the year, owing to the frequent rains which have washed the miasmata from our atmosphere, and conveyed a large portion of the filth of our Streets which exhale from them, into the Delaware.—
               With sincere Wishes for your health and happiness, I am Dr Sir very respectfully
               
                  
                     Benjn: Rush
                  
               
            